Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hong, Han Saem. (Reg # 69424) on 03/16/2017.

The application has been amended as follows: 

Claim 2. (Currently Amended) The method of claim 1, wherein: the exposed edges include a first exposed edge and a second exposed edge that define the exposed outer corner; the opposing edges are an initial set of opposing edges that include a first initial opposing edge and a second initial opposing edge, wherein the first initial opposing edge and the second initial opposing edge are determined to be parallel to the first exposed edge and the second exposed edge, respectively; and 131837-8003.US40/146137017.1-37-Docket No. 131837-8003.US40 generating the verified MVR includes: identifying a further opposing edge that intersects the first exposed edge at a location past the second initial opposing edge relative to the exposed outer corner, wherein the further opposing edge is determined to be parallel to the second initial [[ additional plausible MVR region and the initial MVR.  

Claim 4. (Currently Amended) The method of claim 2, wherein testing includes verifying whether depth measurements, colors, brightness, or a combination thereof for portions of the one or more imaging data corresponding to the [[ additional plausible MVR region and the initial MVR are within a threshold continuity range from each other.  

Claim 5. (Currently Amended) The method of claim 2, wherein the verified MVR includes the initial MVR without the [[ additional plausible MVR region when the candidate MVR fails to satisfy one or more predetermined thresholds.  

Claim 16. (Currently Amended) A tangible, [[ non-transitory computer-readable medium having processor instructions stored thereon that, when executed by a processor, cause the processor to: receive one or more image data representative of a target stack including one or more unregistered objects;  
131837-8003.US40/146137017.1 -42-Docket No. 131837-8003.US40 identify an exposed outer corner and exposed edges associated thereto based on analyzing the one or more image data, wherein the exposed outer corner and the corresponding exposed edges represent an unregistered object; 


Claim 17. (Currently Amended) The [[ non-transitory computer-readable medium of claim 16, further causing the processor to: receive the one or more image data including 3D depth measures; identify the exposed outer corner and the exposed edges based on analyzing the one or more image data according to 3D depth measures; generate the initial MVR based on identifying a first opposing edge and a second opposing edge, wherein the first opposing edge is an instance of the exposed [[ edges associated with a first exposed edge of the exposed edges and the second opposing edge associated with a second exposed edge of the exposed edges; and wherein: the initial MVR includes an area bounded by the exposed edges and the first and second opposing edges.  

Claim 18. (Currently Amended) The [[ non-transitory computer-readable medium of claim 17, further causing the processor to generate the verified MVR based on: identifying a further opposing edge between the second initial opposing edge and the exposed outer corner, wherein the further opposing edge, the second exposed edge, and the second initial opposing edge are determined to be parallel to each other; and  131837-8003.US40/146137017.1 -43-Docket No. 131837-8003.US40 identifying a reduced candidate MVR as an area within the initial MVR 

Claim 19. (Currently Amended) The [[ non-transitory computer-readable medium of claim 18, further causing the processor to identify the further opposing edge based on: identifying a second corner diagonally opposite the exposed outer corner; searching for the further opposing edge while moving away from the second corner along the first initial opposing edge; and determining whether the further opposing edge is parallel to the second exposed edge based on an angle between the further opposing edge and the first initial opposing edge and/or a set of distances between multiple sets of corresponding points along the further opposing edge and the second exposed edge.  

Claim 20. (Currently Amended) The [[ non-transitory computer-readable medium of claim 16, further causing the processor to generate the verified MVR based on: enlarging the initial MVR according to a first additional edge beyond one of the exposed edges from the exposed outer corner, wherein the first additional edge includes a second corner opposite the exposed outer corner; identifying a further opposing edge based on evaluating one or more portions within the image data from the second corner to the exposed outer corner; and generate the verified MVR as an area within the initial MVR that is bounded by the further opposing edge instead of the second initial opposing edge.



Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least the “generating an initial minimum viable region (MVR) representative of an area that extends from the exposed outer corner along the exposed edges to the verified opposing edges; and generating a verified MVR based on adjusting the initial MVR and testing a corresponding result, wherein the verified MVR represents an estimated surface or a portion thereof of one of the unregistered objects.”, therefore claim 1 is allowed. Dependent claims 2-10 depends directly or indirectly on claim 1, therefore they are allowed.

Regarding independent claims 11 and 16, none of the cited arts in combination disclose or suggests at least the “generating an initial minimum viable region (MVR) representative of an area that extends from the exposed outer corner along the exposed edges to opposing edges; and generating a verified MVR based on adjusting the initial MVR and testing a corresponding result.”, therefore claims 11 and 16 are allowed. Dependent claims 12-15 and 17-20 depends directly or indirectly on claims 11 and 16, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669